DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Election/Restriction
Applicant’s election without traverse of Invention I and Species E in the reply filed on 02/04/2022 is acknowledged.

Notice of Response to Applicants Amendment
This action is in response to applicant's amendment received on 02/04/2022. The following is the status of the claims:

Claims 1-25 are pending.
Claims 1, 9 have been amended.
Claims 2-6, 10-22 and 24-25 remain withdrawn.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/12/2022 was filed before the mailing date of this Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. 

Regarding Claim 9, the term “mechanism” as it relates to heat transfer conduction and convection is interpreted in view of Applicant’s disclosure and consistent with its accepted meaning, the accepted meaning being defined by Merriam Webster as “a doctrine that holds natural processes (as of life) to be mechanically determined and capable of complete explanation by the laws of physics and chemistry”. Stated differently, the phrase “conduction heat transfer mechanism and convection heat transfer mechanism” has not being interpreted under 35 U.S.C. 112(f) since the term “mechanism” does not refer to actual structure or a device but rather is drawn to the well-established laws of physics regarding different modes of heat transfer, namely conduction and convection.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-9 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gorbounov et al. - (US7472744 - previously cited), hereinafter referred to as “Gorbounov”.

Regarding Claim 1, Gorbounov discloses (Figures 1-2) a heat exchanger tube transition fitting (fitting 50 for heat exchanger 10, which provides a transition from header 20 to heat exchange tube 40), comprising: 
a body (body, as shown in the annotated Figure below) having a first end (first end, as shown in the annotated Figure below) and a second end (second end, as shown in the annotated Figure below), the second end opposing the first end (as shown in Figure 3); 
a head (56, or “head” as shown in the annotated Figure below) adjacent (interpreted as “near”) the first end (as shown in Figures 2-3); 
a weld area (area of 56 contacting orifice of 20 where 56 is inserted) adjacent (interpreted as “near”) the head (as shown in Figures 2-3), the weld area being configured such that the tube transition fitting may be welded (per Column 5, lines 44-48. Here it is noted that the claim does not require an actual weld, nor a header, nor a heat exchanger, but merely a fitting having an area that is capable of being welded to a heat exchanger header) to a header (20) of the heat exchanger (as shown in Figure 2) the header having a header wall (wall of 20 as shown in Figure 3);
a first wall thickness (thickness of the wall of nipple 56); and 
a second wall thickness (thickness of the wall at the outlet end 59, here it is noted that the claim does not require the first and second wall thickness to be different or in any specific value or range);
wherein the head is seated within the header wall after welding (as shown in Figure 3), such that the head does not interrupt a flow path of the header (necessarily a result of the assembly shown in Figure 3 since as shown in Figure 1 the header 20 is specifically designed to allow a fluid flowing into the header at 14 to flow longitudinally across the header as to enable the flow to actually be introduced into each one of the tubes 40 via the respective transition fitting 50 so that the flow can be collected at header 30 and discharged from the header 30 at 16).


    PNG
    media_image1.png
    718
    833
    media_image1.png
    Greyscale

Gorbounov's Figure 3 (annotated by the Examiner)

Regarding Claim 7, Gorbounov discloses the tube transition fitting of claim 1 and further teaches a neck (54 in Figures 2-3, or “neck” as shown in the annotated Figure above. It is noted that reference character 54 is not in the specification, however it is shown in the drawings and it’s herein used as denoting the wall of the connector 54 transitioning from the nipple 54 to the outlet end 59).
Regarding Claim 8, Gorbounov discloses the tube transition fitting of claim 1 and further teaches a lip (lip, as shown in the annotated Figure above, i.e. lowermost surface of the nipple 56 in Figure 3, i.e. horizontal surface of the nipple 56 that faces cavity 25 of the header 20. The term “lip” has been interpreted as per the definition in the Merriam Webster dictionary to mean “the edge of a hollow vessel or cavity”).
Regarding Claim 9, Gorbounov discloses the tube transition fitting of claim 1 and further teaches a heat transition zone (contact area between 50 and 40), the heat transition zone having a dimension (W in Figure 3).
The recitation of “the dimension being determined based on a desired transition from a conduction heat transfer mechanism to a convection heat transfer mechanism” does not require any specific value or range for the dimension and instead appears to be a statement of product by process limitation, i.e. a design process of determining the dimension. To that effect, MPEP 2113 clearly states that “[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes.” In this instance, the product disclosed by Gorbounov includes the dimension of the heat transition zone, i.e. the dimension W of the contact area between 50 and 40. Therefore, since the claim does not require any specific value or range for the dimension, the product taught by Gorbounov is the same as the product claimed, meeting the limitation of the claim.
Regarding Claim 23, Gorbounov discloses the tube transition fitting of claim 1 and further teaches wherein a tube seat (corner/edge merging sloped inner surface of 54 to inner surface at the outlet end having dimension W and which acts as a stop against further insertion of the tube 40 as shown in Figure 2) is formed on a surface (sloped inner surface of 54) connected to the body (as shown in Figures 2-3), the surface being adjacent a transition (transition formed by the sloped wall of the connector 50) of the first wall thickness to the second wall thickness (as shown in Figures 2-3).

Response to Arguments
Applicant's arguments, see remarks filed 02/04/2022, have been fully considered but they are not deemed persuasive.
Applicant argues that that Gorbounov does not disclose claim 1 because the head of the transition fitting extends into the flow path of the header.
These arguments are respectfully traversed. The Office respectfully asserts that amended claim 1 does not require for the head of the transition fitting to not extend into the flow path of the header, rather, amended claim 1 merely requires for the head to not interrupt a flow path of the header. To clarify, the header 20 in Gorbounov is specifically designed to allow a fluid flowing into the header at 14 to flow longitudinally across the header as to enable the flow to actually be introduced into each one of the tubes 40 via the respective transition fitting 50 so that the flow can be collected at header 30 and discharged from the header 30 at 16. Clearly, the flow in Gorbounov is uninterrupted by the head of the transition fitting since the flow is able/allowed to flow from the header 20 into the tubes 40 via the transition fitting 50.
In response to applicant's argument that the invention is much different from the prior art of record, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Furthermore, the applicant is reminded that the manner in which a claimed apparatus is intended to be employed, i.e. HRSG vs. HVAC, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  
All remaining arguments are dependent on the aforementioned ones.
For at least the reasons discussed and set forth in the rejection above, claims 1, 7-9 and 23 remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran, and Jerry-Daryl Fletcher can be reached on 571-270-7740, 571-272-6681, 571-272-1184, and 571-270-5054 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763